Russ Ferguson, III, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority
James P. Cooney, III, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority
Mark J. Horoschak, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority
Brian Allen Hayles, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority
Sarah Motley Stone, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authoirty, d/b/a Carolinas Healthcare System
Debbie W. Harden, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority
Michael P. Fischer, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority
Matthew Tilley, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority
Hampton Y. Dellinger, Attorney at Law, For The Charlotte-Mecklenburg Hospital Authority
Kathleen M. Konopka, Attorney at Law, Pro Hac Vice, For DiCesare, Christopher, et al.
Alexander L. Simon, Attorney at Law, Pro Hac Vice, For DiCesare, Christopher, et al.
Benjamin E. Shiftan, Attorney at Law, Pro Hac Vice, For DiCesare, Christopher, et al.
Daniel Seltz, Attorney at Law, Pro Hac Vice, For DiCesare, Christopher, et al.
Adam Gitlin, Attorney at Law, Pro Hac Vice, For DiCesare, Christopher, et al.
Brendan P. Glackin, Attorney at Law, Pro Hac Vice, For DiCesare, Christopher, et al.
*847The following order has been entered on the Motion for Extension of Time to File Brief filed on the 15th of August 2019 by Plaintiffs:
"Motion Allowed by order of the Court in conference, this the 16th of August 2019."
Plaintiffs shall have up to and including the 4th day of October 2019 to file and serve his/her brief with this Court.